The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.

IN THE SPECIFICATION:
Page 1, above BACKGROUND, replaced paragraph [0001] with the following paragraph:
-- [0001] 	This application is a divisional of U.S. Patent Application Serial No. 16/712,210 filed on December 12, 2019, now U.S. Patent 11,088,166 issued August 10, 2021, which is a bypass continuation of International Application No. PCT/CN2019/093179, filed on June 27, 2019. The entire contents of the above-identified applications are incorporated herein by reference in their entirety. 	--

Authorization for this examiner’s amendment was given in a telephone interview with Xiaohua Guo on September 01, 2022.
Allowance Subject Matter
Claims 1-15 and 17-18 are allowed.  Following is the Examiner’s statement of reason for allowance:

Claims 1-16 of the conflicted U.S. Patent No. 11,088,166 to Oh et al and pending claims 1-15 and 17-18 are claiming a common subject matter.  However, the Terminal Disclaimer filed on September 09, 2022 has overcome the Obviousness-Type Double Patenting Rejection (mentioned in telephone interview).  Moreover, the closest prior art, U.S. Patent No. 11,088,166 to Liu et al, does not anticipate or suggest all limitations of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 05/26/2021, that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.	

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
September 13, 2022										    /Calvin Lee/
    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815